Case 8:19-cv-02995-MSS-AEP Document 12 Filed 01/15/20 Page 1 of 12 PageID 101




                                 UNITED STATE DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA

    JOHN P. HAINES, individually and on               Case No. 8:19-cv-02995
    behalf of all others similarly situated,

                    Plaintiff,
                                                       JURY TRIAL DEMANDED
    v.

    FIDELITY NATIONAL TITLE OF
    FLORIDA, INC.,


                    Defendant.



   DEFENDANT FIDELITY NATIONAL TITLE OF FLORIDA, INC.’S ANSWER AND
   AFFIRMATIVE DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS ACTION
               COMPLAINT AND DEMAND FOR JURY TRIAL

           Defendant Fidelity National Title of Florida, Inc. (“Fidelity”), pursuant to Federal

   Rule of Civil Procedure 12 hereby serves its Answer and Affirmative Defenses to Plaintiff

   John P. Haines’ First Amended Class Action Complaint, referred to hereafter as the

   “Amended Complaint.” (D.E. 4).

           1.      The first paragraph of the Amended Complaint consists of Plaintiff’s own

   characterization of his claims. To the extent any response is required, Fidelity denies that the

   closing fees referred to in the Amended Complaint were “improperly charged and collected.”

   Fidelity further denies that it has acted improperly towards Plaintiff in any way or that

   Plaintiff is entitled to any relief.

           2.      In the second paragraph of the Amended Complaint, Plaintiff alleges that he

   has brought this action on his own behalf and also on behalf of a class of similarly situated

   real estate buyers pursuant to Federal Rule of Civil Procedure 23, however no class has yet




                                                  2
Case 8:19-cv-02995-MSS-AEP Document 12 Filed 01/15/20 Page 2 of 12 PageID 102




   been certified. To the extent any responses is required, Fidelity denies that class

   certification under Rule 23 is appropriate either now or in the future.

                        THE PARTIES, JURISDICTION AND VENUE

          3.      Admitted.

          4.      Admitted.

          5.      Admitted in part and Denied, as phrased, in part. Fidelity is without

   knowledge concerning the total number of members of Plaintiff’s proposed class. However,

   Fidelity’s investigation discloses that there were 25,187 transactions that could potentially

   fall within the parameters of Plaintiff’s proposed class definition. Fidelity does not admit

   that the proposed class should be certified. The remaining allegations of Paragraph 5 are

   admitted.

          6.      Admitted.

          7.      Admitted that venue is proper in this Court pursuant to 28. U.S.C. § 1391(b),

   that Defendant conducts business in Pinellas County, Florida and that the alleged conduct

   giving rise to Plaintiff’s claims occurred in Pinellas County, Florida. Otherwise denied.

          8.      Denied

                              FACTS COMMON TO ALL COUNTS

          9.      Admitted.

          10.     Admitted.

          11.     Admitted.

          12.     Admitted.




                                                  3
Case 8:19-cv-02995-MSS-AEP Document 12 Filed 01/15/20 Page 3 of 12 PageID 103




          13.     Admitted. However, Plaintiff has restated portions of the contract at issue and

   added highlights and emphasis on certain points, which are not found on the original.

          14.     Paragraph 14 of the Amended Complaint contains Plaintiff’s characterization

   of a contract (D.E. 4-1), which is attached to and incorporated by reference into the Amended

   Complaint pursuant to Federal of Civil Procedure 10(c). The contract speaks for itself.

   Fidelity denies that Plaintiff has accurately stated the terms of Paragraph 9(c) from the

   contract attached to and incorporated into the Amended Complaint (D.E. 4-1), and notes that

   Plaintiff appears to have added the words “title agent”, although those words are not found in

   the document itself.

          15.     Admitted. However, Plaintiff has restated portions of the contract at issue and

   added highlights and emphasis on certain points, which are not found on the original.

          16.     Denied. Further answering, Paragraph 16 of the Amended Complaint reflects

   Plaintiff’s overbroad interpretation of Paragraph 9(c)(i)’s plain language. The actual

   language found in the contract incorporated into the Amended Complaint states that “Seller

   shall designate Closing Agent and pay for Owner’s Policy and charges…” (D.E. 4-1, p.4).

   That language refers only to charges associated with the Owner’s Policy, and does not

   categorically allocate all charges that may be payable to the closing agent by the Seller, as

   some of the charges paid to the Closing Agent are attributable to services that are not directly

   related to the Owner’s Policy.

          17.     Admitted that the Seller designated Fidelity to conduct the closing and issue

   the title insurance policy. Also admitted that Fidelity accepted this designation. The

   remainder of Plaintiff’s allegations in Paragraph 17 of the Amended Complaint are denied.




                                                  4
Case 8:19-cv-02995-MSS-AEP Document 12 Filed 01/15/20 Page 4 of 12 PageID 104




           18.     Admitted.

           19.     Denied. Further Answering and as noted in Paragraph 16 above, the

   allegations in Paragraph 19 similarly reflect Plaintiff’s overbroad interpretation of Paragraph

   9(c)(i)’s plain language.   The contract language does not encompass all fees for services

   rendered in connection with the closing and does not categorically allocate all fees, other

   than those related to a lender’s policy, to the Seller.

           20.     Admitted in part and Denied in part. Fidelity denies that the document

   “detail[s] the receipts and disbursements made on Plaintiff’s account.” Further answering,

   the document was presented to Plaintiff and executed by Plaintiff before any disbursements

   were made in connection with Plaintiff’s real estate transaction. Additionally, by signing that

   document, Plaintiff expressly authorized the disbursements described therein, including the

   payment of the $350 closing fee that Plaintiff paid to Fidelity. Fidelity also denies that the

   document attached to the Amended Complaint (D.E. 4-2) can be properly referred to as a

   “HUD.” The remaining allegations of Paragraph 20 of the Amended Complaint are

   admitted.

           21.     Admitted in part and Denied in part. Fidelity admits that Plaintiff paid a

   $350.00 closing fee, but denies that that fee was “improperly charged.”

           22.     Admitted in part and Denied in part. Fidelity denies that the $350 charge that

   Plaintiff actually paid is addressed by the language in the contract attached to the Amended

   Complaint (D.E. 4-1). The remaining allegations of Paragraph 22 are admitted.

           23.     Denied.

           24.     Denied.




                                                    5
Case 8:19-cv-02995-MSS-AEP Document 12 Filed 01/15/20 Page 5 of 12 PageID 105




             25.   Denied.

             26.   Without knowledge, therefore denied.

                         CLASS REPRESENTATION ALLEGATIONS

             27.   Fidelity re-alleges and incorporates by reference all allegations set forth in the

   preceding paragraphs of this Answer, as if fully set forth verbatim here.

             28.   Fidelity admits that Plaintiff purports to bring this action as a class action on

   behalf of a class of similarly situated person. Fidelity denies that this action can be properly

   maintained as a class action. Remainder, if any, denied.

             29.   Denied.

             30.   Admitted in part and Denied in part. Fidelity admits that Plaintiff purports to

   bring this action as a class action on behalf of a class of similarly situated persons. Fidelity

   denies that this action can be properly maintained as a class action. Remainder, if any,

   denied.

             31.   Admitted in part and Denied in part. Fidelity admits that Plaintiff purports to

   bring this action as a class action behalf of a class of similarly situated persons. Fidelity

   denies that this action can be properly maintained as a class action. Remainder, if any,

   denied.

             32.   Fidelity denies that Plaintiff has right to amend or modify the class definition

   absent leave of Court and after having shown good cause.

             33.   Denied.

             34.   Denied.

             35.   Denied.




                                                    6
Case 8:19-cv-02995-MSS-AEP Document 12 Filed 01/15/20 Page 6 of 12 PageID 106




           36.     Denied.

           37.     Fidelity admits that there are 25,187 transactions that potentially fall within

   Plaintiff’s proposed class definition. Fidelity further admits that it maintains business

   records of all the real estate transactions in which it served as the Closing Agent. The

   remaining allegations of Paragraph 37 of Plaintiff’s Amended Complaint are denied.

           38.     Denied.

           39.     Denied.

           40.     Denied.

           41.     Denied.

           42.     Denied.

           43.     Denied.

           44.     Denied.

           45.     Denied.

           46.     Denied.

                                             COUNT I
                                         (Gross Negligence)

           47.     Fidelity adopts and realleges its response to paragraphs 1 through 46 as if

   fully set forth herein.

           48.     Admitted.

           49.     Admitted in part and Denied in part. Fidelity admits that it owed a duty of

   care to Plaintiff and to any other party involved in a real estate transaction in which Fidelity

   serves as the closing agent. Fidelity denies that duty always requires the closing agent to

   supervise and carry out the closing in accordance with the terms and instructions of the




                                                   7
Case 8:19-cv-02995-MSS-AEP Document 12 Filed 01/15/20 Page 7 of 12 PageID 107




   purchase contract. This is especially true where, as here, the principals to the transaction

   provide written instructions to the closing agent that may not be the same as those found in

   the purchase contract.

           50.     Denied.

           51.     Admitted that Plaintiff was charged a closing fee. The remaining allegations

   of Paragraph 51 of the Amended Complaint are denied.

           52.     Denied.

           53.     Denied.

           WHEREORE, Fidelity respectfully requests that this Honorable Court enter final

   judgment in its favor together with an award of taxable costs.

                                              COUNT II
                                             (Negligence)

           54.     Fidelity adopts and realleges its response to paragraphs 1 through 46 as if

   fully set forth herein.

           55.     Admitted.

           56.     Admitted in part and Denied in part. Fidelity admits that it owed a duty of

   care to Plaintiff and to any other party involved in a real estate transaction in which Fidelity

   serves as the closing agent. Fidelity denies that duty always requires the closing agent to

   supervise and carry out the closing in accordance with the terms and instructions of the

   purchase contract, particularly where, as here, the principals to the transaction provide

   written instructions to the closing agent that may not be the same as those found in the

   purchase contract.

           57.     Denied.




                                                   8
Case 8:19-cv-02995-MSS-AEP Document 12 Filed 01/15/20 Page 8 of 12 PageID 108




           58.     Admitted that Plaintiff was charged a closing fee. The remaining allegations

   of Paragraph 58 of the Amended Complaint are denied.

           59.     Denied.

           60.     Denied.

           WHEREORE, Fidelity respectfully requests that this Honorable Court enter final

   judgment in its favor together with an award of taxable costs.

                                            COUNT III
                                     (Breach of Fiduciary Duty)

           61.     Fidelity adopts and realleges its response to paragraphs 1 through 46 as if

   fully set forth herein.

           62.     Admitted to the extent that Fidelity owed a limited fiduciary duty equally to

   both parties to the real estate transaction.

           63.     Admitted in part and Denied in part. Fidelity admits that it owed a duty of

   care to Plaintiff and to any other party involved in a real estate transaction in which Fidelity

   serves as the closing agent. Fidelity denies that duty always requires the closing agent to

   supervise and carry out the closing in accordance with the terms and instructions of the

   purchase contract, particularly where, as here, the principals to the transactions provide

   written instructions to the closing agent that may not be the same as those found in the

   purchase contract.

           64.     Denied.

           65.     Denied.




                                                   9
Case 8:19-cv-02995-MSS-AEP Document 12 Filed 01/15/20 Page 9 of 12 PageID 109




           66.     Denied. Further answering, as the Buyer’s Statement attached to the Amended

   Complaint as Exhibit “B” (D.E. 4-2) reflects, Plaintiff expressly authorized the disbursement

   of the closing fee before the purchase transaction was consummated.

           67.     Denied.

           68.     Denied.

           69.     Denied.

           70.     Denied.

           71.     Denied.

           72.     Denied.

           WHEREORE, Fidelity respectfully requests that this Honorable Court enter final

   judgment in its favor together with an award of taxable costs.

                                            COUNT IV
                                        (Unjust Enrichment)


           73.     Fidelity adopts and realleges its response to paragraphs 1 through 46 as if

   fully set forth herein.

           74.     Admitted that Plaintiff purports to plead its Unjust Enrichment claim asserted

   in Count IV of the Amended Complaint in the alternative. Fidelity however Denies that its

   claim is available to Plaintiff even when pled in the alternative.

           75.     Denied.

           76.     Admitted.

           77.     Denied.

           78.     Denied.




                                                  10
Case 8:19-cv-02995-MSS-AEP Document 12 Filed 01/15/20 Page 10 of 12 PageID 110




            79.     Denied.

            WHEREFORE, Fidelity respectfully requests that this Honorable Court enter final

    judgment in its favor together with an award of taxable costs.

                                     AFFIRMATIVE DEFENSES

                     First-Affirmative Defense - Voluntary Payment Doctrine

            Plaintiff paid the closing fee to Fidelity under a claim of right and with knowledge of

    all facts. Accordingly, all of Plaintiff’s claims in this action are precluded by the Voluntary

    Payment Doctrine.

                          Second Affirmative Defense – Comparative Fault

            Plaintiff received and signed the Buyer’s Statement (D.E. 4-2) attached to and

    incorporated into the Amended Complaint, thereby approving the payment of the closing fee

    that gives rise to all of his claims in this action. By doing so, Plaintiff induced Fidelity to

    disburse that fee from the escrowed funds when it closed the transaction. Had Plaintiff not

    signed the Buyer’s Statement, the closing fee would not have been disbursed. Accordingly,

    if the payment of the closing fee was improper, Plaintiff, not Fidelity is primarily

    responsible.

                        Third Affirmative Defense – Reliance Not Justifiable

            To the extent that Plaintiff alleges it relied on Fidelity to ensure that the closing fee

    charged to Plaintiff was expressly authorized by the purchase contract, that reliance would

    not have been reasonable because Fidelity expressly asked Plaintiff, in writing, to “carefully

    review” and approve all closing charges himself, (D.E. 4-2, p.2), and Plaintiff did in fact




                                                    11
Case 8:19-cv-02995-MSS-AEP Document 12 Filed 01/15/20 Page 11 of 12 PageID 111




    review and approve all closing charges, including the closing fee, as evidenced by his

    signature on the Buyer’s Statement (D.E. 4-2).

              Fourth Affirmative Defense – Retention of Closing Fee Not Inequitable

            Fidelity preformed services for Plaintiff at his request and with his knowledge,

    including but not limited to services that were not directly related to the issuance of title

    insurance. Furthermore, Plaintiff expressly agreed to pay the $350 closing fee that his claims

    are based upon. Accordingly, it would not be unjust for Fidelity to retain this earned fee that

    Plaintiff agreed to pay.

                                Fifth Affirmative Defense – Estoppel

            Plaintiff signed the Buyer’s Statement incorporated into the Amended Complaint

    which contains affirmative statements that the Plaintiff “carefully reviewed” the relevant

    disclosures and “approve[d] and agree[d] to the payment of all fees, costs, expenses and

    disbursements” described therein. (D.E. 4-2, p.2). If Plaintiff had not signed the Buyer’s

    Statement and approved all of the disbursements, Fidelity would not have disbursed the now

    disputed closing fee. Thus, the Buyer’s Statement contains representations demonstrating that

    Plaintiff provided his informed consent to the disbursement of the closing fee before Fidelity

    actually disbursed that fee. Fidelity relied on Plaintiff’s representations to its detriment now

    that Plaintiff seeks to impose liability on Fidelity for having disbursed the closing fee.

                                 DEMAND FOR TRIAL BY JURY

            Defendant Fidelity National Title of Florida, Inc. demands trial by jury on all claims

    so triable.

    Dated: January 15, 2020.




                                                    12
Case 8:19-cv-02995-MSS-AEP Document 12 Filed 01/15/20 Page 12 of 12 PageID 112




                                                       Respectfully submitted,

                                                       By: /s/ Jeffrey N. Golant
                                                       Jeffrey N. Golant, Esq.
                                                       Florida Bar No. 077732
                                                       Mary Ellen R. Himes, Esq.
                                                       Florida Bar No. 87763
                                                       FIDELITY NATIONAL LAW GROUP
                                                       Attorneys for Defendant, Fidelity
                                                       National Title of Florida, Inc.
                                                       100 West Cypress Creek Road
                                                       Suite 889
                                                       Fort Lauderdale, Florida 33309
                                                       Telephone No: (954) 465-2145
                                                       Facsimile No: (954) 414-2101
                                                       Email: Jeffrey.Golant@fnf.com
                                                       Email: maryellen.himes@fnf.com
                                                       Secondary: pleadingsfl@fnf.com


                                 CERTIFICATE OF SERVICE

            I hereby certify that on January 15, 2020, I filed the foregoing document using the
    CM/ECF system, and that it was simultaneously served on all counsel of record via notice of
    electronic filing generated by the CM/ECF system.


                                                       /s/ Jeffrey N. Golant
                                                       Jeffrey N. Golant, Esq.




                                                13
